FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILSON THOMAS,                                   No. 09-15964

               Petitioner - Appellant,           D.C. No. 1:09-cv-00427-LJO

  v.
                                                 MEMORANDUM *
NEIL H. ADLER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Federal prisoner Wilson Thomas appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends that the district court erred in dismissing his petition on

the basis of his previous § 2241 petition, which was dismissed with prejudice.1

The instant petition, like Thomas’s previous petition, asserts that the Bureau of

Prisons wrongly denied him credit for time served on his state sentence.

      The abuse of the writ doctrine generally “forbids the reconsideration of

claims that were or could have been raised in a prior habeas petition.” Calderon v.

United States Dist. Ct. (Kelly), 163 F.3d 530, 538 (9th Cir. 1998) (en banc),

overruled on other grounds by Woodward v. Garceau, 538 U.S. 202 (2003).

Thomas has not shown cause for bringing a successive petition, or that a

fundamental miscarriage of justice will result from the failure to entertain his

claim. See McCleskey v. Zant, 499 U.S. 467, 494-95 (1991). Thus, his petition

was properly dismissed.

      AFFIRMED.




      1
        We grant the government’s request that we take judicial notice of the
documents filed in Thomas’s previous action in the United States District Court for
the District of Oregon. See United States ex rel. Robinson Rancheria Citizens
Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).

                                           2                                       09-15964